DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments dated of 7/11/2022. Claims 1-3, 5-10, 12-14, and 16-20 are currently pending. Claims 1, 9, 13, and 17 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch (US 2017/0283102 A1).
	Regarding claim 13, Strauch discloses a liquid-filled breakable capsule (Fig. 1A), the capsule comprising: a capsule shell (20 – Fig. 1A) defining a cavity (the interior of 20 – Fig. 1A) and having an end (23 – Fig. 1A) providing a filling opening; a volume of liquid (22 – Fig. 1A) contained within the cavity; and a cap (34 – Fig. 2) which covers and seals the end (para. 0030, lines 16-17); wherein a pre-defined clearance (28 – Fig. 1A) is provided between an upper surface of the liquid contained in the cavity and the end of the shell (para. 0035); wherein an end region (the region of 20 extending from 24 to the bottom of 28, see Fig. 1A) of the shell comprises one or more stress concentrators elements (the corner in the wall of 20 formed between the horizontal section of the wall and the sloped section of the wall; the corner in the wall formed between the rim and the vertical section of the wall, see Fig. 1A) to create a weakened region (corners are stress concentrators and therefore a corner is a weakened region), the weakened region forming a pre-defined rupture region at which the shell is configured to break preferentially (since a corner is a stress concentrator, forces due to pulling or tearing will be transferred to the corner).

Regarding claim 20, Strauch further discloses a filling ratio of the capsule is above a predetermined minimum, whereby the filling ratio of the capsule is a ratio of the volume of liquid contained to a filling capacity of the cavity, and wherein the predetermined minimum of the filling ratio is 0.5 (see Fig. 1A, the filling ratio as defined in claim 20 is clearly greater than 0.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422) and Wilson (US 5187921).
Regarding claim 1, Strauch discloses a method of manufacturing liquid-filled capsules, the method comprising the steps of: providing a capsule shell (20 – Fig. 1A) defining a cavity (the interior of 20 – Fig. 1A) and having an open end (23 – Fig. 1A); dispensing a volume of liquid into the cavity through the open end of the shell (para. 0030, lines 9-12), whereby a space or clearance (28 – Fig. 1A) is provided between an upper surface of the liquid dispensed into the cavity and the open end of the shell (para. 0035); and sealing the open end of the shell with a portion of sheet material (34 – Fig. 3) to provide a liquid-filled capsule containing the volume of liquid (para. 0030, lines 16-17); wherein the step of sealing the open end of the shell comprises: covering the open end of the capsule shell with the portion of sheet material (see Fig. 3); fusing or bonding the portion of sheet material to seal the open end of the shell (para. 0011, lines 8-11). Note that the phrase “for use in smoking articles” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the liquid-filled capsules of Strauch are fully capable of being used in smoking articles.
	However, Strauch does not disclose using a cutting device to contour a rim of the open end of the shell while cutting excess sheet material from the portion of sheet material at the open end of the shell.
	Massey teaches a method of manufacturing capsules comprising the step of using a cutting device (the assembly of 28 and 30 – Fig. 8) to contour a rim of an open end of a shell while cutting excess sheet material from a portion of sheet material at the open end of the shell (col. 1, lines 5-11). One of ordinary skill in the art would have recognized, upon reading the teaching of Massey, that contouring the rim while cutting away excess material allows the capsule to be formed in a manner desirable to a customer.
	Therefore, it would have been obvious, before the effective filing date of applicant’s claimed invention, to have modified the method of Strauch to include using a cutting device to contour a rim of the open end of the shell while cutting excess sheet material from the portion of sheet material at the open end of the shell as taught by Massey in order to allow the capsules to be formed in a manner desirable to a customer.
	However, Strauch, as modified by Massey, does not teach that using a cutting device comprises rotating a blade cutter of the cutting device.
	Wilson teaches a method of manufacturing a capsule, wherein the excess sheet material is cut away by rotating a blade of a cutting device (col. 5, lines 20-27). One of ordinary skill in the art, upon reading the teaching of Wilson, would have recognized that the cutting device of Wilson is analogous to the cutting device of Massey since they are both cutting devices that are used for removing excess material with the cutting device of Wilson providing the benefit of less mechanical stresses on the cutting device since it is not cyclically starting and stopping like the cutting device of Massey.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the cutting device of Strauch and Massey such that it comprised a rotating blade cutter as taught by Wilson in order to reduce the mechanical stresses on the cutting device and thereby reduce the amount of maintenance required to operate the cutting device.

Regarding claim 2, Strauch, as modified by Massey and Wilson, discloses essentially all of the elements of the claimed invention in claim 1.
	However, Strauch, Massey, and Wilson, do not expressly disclose the magnitude of the clearance.
	In this case, it is noted that the magnitude of the clearance is dependent on the size of the capsule and the amount of liquid to be filled into the capsule. It is further noted that any size of capsule can be provided for any amount of liquid to be filled into the capsule without conflicting with the disclosed invention of Strauch.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have provided a capsule sized such that the amount of liquid filled therein resulted in clearance of at least 0.4 mm or at least 0.5mm since it would have been obvious to use a capsule of any size.

	Regarding claim 3, Strauch, as modified by Massey and Wilson, further discloses the step of dispensing liquid into the shell comprises providing the capsule with a filling ratio above a predetermined minimum, whereby the filling ratio of the capsule is a ratio of the volume of liquid dispensed to a filling capacity of the cavity, and wherein the predetermined minimum of the filling ratio is 0.5 (see Fig. 1A, the filling ratio as defined in claim 3 is clearly greater than 0.5, Strauch).

	Regarding claim 8, Strauch, as modified by Massey and Wilson, further discloses covering the open end of each of a plurality of capsule shells with the portion of sheet material (see Fig. 3, Strauch); fusing or bonding the portion of sheet material to seal said end of each of the plurality of shells (para. 0011, lines 8-11, Strauch); and cutting excess sheet material from the portion of sheet material at the sealed end of each shell (col. 1, lines 5-11, Massey).

	Regarding claim 16, Strauch, as modified by Massey and Wilson, discloses essentially all of the elements of the claimed invention in claim 3.
	However, Strauch, Massey, and Wilson does not expressly disclose that the filling ratio is within a pre-defined range from 0.5 to 0.9.
	In this case, it is clear from Fig. 1A of Strauch that the filling ratio is greater than 0.5. Furthermore, it appears from Fig. 1A that the filling ratio is less than 0.9, specifically Fig. 1A appears to depict a filling ration of approximately 0.8.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have filled the liquid into the capsule such that the filling ratio is within a pre-defined range from 0.5 to 0.9 since that is what appears to be depicted in Fig. 1A.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422), Wilson (US 5187921), and Maruyama (US 2018/0305058 A1).
	Regarding claim 5, Strauch, as modified by Massey and Wilson, discloses essentially all of the elements of the claimed invention in claim 1.
	However, Strauch, Massey, and Wilson does not disclose inspecting the liquid-filled capsule or a component thereof for a manufacturing defect.
	Maruyama teaches a method of manufacturing capsules (1 – Fig. 1), the method comprising the steps of inspecting the capsule or a component thereof for a manufacturing defect (para. 0066); identifying the capsule as defective if a manufacturing defect is detected (para. 0070, lines 3-7); and rejecting a capsule identified as defective (para. 0070, lines 3-7). One of ordinary skill in the art, upon reading the teaching of Maruyama, would have recognized that the steps of inspecting, identifying, and rejecting improve the reliability of the method by ensuring that defective capsules are not provided to a consumer.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Strauch, Massey, and Wilson, such that it includes the steps of inspecting, identifying, and rejecting as taught by Maruyama in order to improve the reliability of the method.

	Regarding claim 6, Strauch, as modified by Massey, Wilson, and Maruyama, further teaches providing a holding device (13 – Fig. 2, Strauch) to hold the capsule shell (20 – Fig. 1A, Strauch); and conveying the holding device together with the capsule shell between dispensing the liquid into the cavity and sealing the open end of the shell (para. 0028, lines 3-8, Strauch).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422), Wilson (US 5187921), Maruyama (US 2018/0305058 A1), and Allgaier (US 2013/0227914 A1).
	Regarding claim 7, Strauch, as modified by Massey, Wilson, and Maruyama further teaches positioning a plurality of capsule shells on the holding device (see Fig. 2, Strauch).
	However, Strauch, as modified by Massey, Wilson, and Maruyama, does not expressly teach referencing a position of each individual shell relative to the holding device.
	Allgaier teaches a method of manufacturing capsules (3 – Fig. 1) comprising the steps of referencing a position of each individual capsule relative to a holding device (21 – Fig. 1 and para. 0038); and conveying the holding device with a position reference conveyor system (14 – Fig. 1 not including 21 – Fig. 1) between a step of dispensing into the capsule and sealing an open end of the capsule (para. 0039 and para. 0041) in order to improve the efficiency of the method (para. 0011).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Strauch, Massey, Wilson, and Maruyama such that it comprises the step of referencing a position of each individual capsule relative to a holding device and conveying the holding device with a position reference conveyor system as taught by Allgaier in order to improve the efficiency of the method.

Claims 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422) and Wilson (US 5187921).
	Regarding claim 9, Strauch discloses an apparatus (10 – Fig. 1) for manufacturing liquid-filled capsules for use in smoking articles, comprising: a holder (13 – Fig. 2) for holding one or more capsule shells (20 – Fig. 1A); a conveyor (the “revolving drive chain,” para. 0028, lines 9-10) for moving or transporting the holder with the one or more capsule shells (para. 0028, lines 9-11); a filling station (17 – Fig. 1) for dispensing a liquid into a cavity (the interior of 20 – Fig. 1A) of each of the capsule shells held by the holder (para. 0030, lines 9-12), wherein the filling station is configured to leave a pre-defined space or clearance (28 – Fig. 1A) between the liquid dispensed into the cavity and an open end of each shell (para. 0030, lines 9-15); and a sealing station (18 – Fig. 1) for covering and sealing the open end of each capsule shell with a sheet material (34 – Fig. 3) to form a capsule (para. 0030, lines 16-17); wherein the sealing station comprises: a sealing device (21 – Fig. 3) for fusing the sheet material to a rim at the open end of each shell (para. 0011, lines 8-11).
	However, Strauch does not expressly disclose how the sheet material is provided.
	Massey discloses an apparatus for manufacturing capsules, wherein sheet material (112 – Fig. 3) is provided as a supply roll of sheet material (see Fig. 2). One of ordinary skill in the art, upon reading the teaching of Massey, would have recognized that the sheet material of Strauch may also be provided in the form of a supply roll.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have provided the sheet material of Strauch in the form of a supply roll as taught by Massey since Strauch is silent as to how the sheet material is provided and Massey provides a known solution.
	However, Strauch and Massey do not expressly disclose that the sealing device is a heat-sealing device.
	Massey further teaches a sealing device (40 – Fig. 2) that is a heat-sealing device for fusing sheet material to a rim of a shell (col. 5, lines 58-60). One of ordinary skill in the art, upon reading the teaching of Massey, would have recognized that the sealing device of Strauch may fuse the sheet material to the rim of a shell using heat as taught by Massey.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have provided the sealing device of Strauch as a heat-sealing device as taught by Massey since Strauch is silent as to how the sheet material is fused to the rim of a shell and Massey provides a known solution.
However, Strauch does not disclose a cutting device configured to contour or shape the rim of each shell to cut excess sheet material from the rim at the end of each capsule.
	Massey further teaches, in the apparatus for manufacturing capsules, a cutting device (the assembly of 28 and 30 – Fig. 8) configured to contour a rim of a shell to cut excess sheet material from the rim at the end of each capsule (col. 1, lines 5-11). One of ordinary skill in the art would have recognized, upon reading the teaching of Massey, that contouring the rim while cutting away excess material allows the capsule to be formed in a manner desirable to a customer.
	Therefore, it would have been obvious, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Strauch to include a cutting device to contour a rim of the shell as taught by Massey in order to allow the capsules to be formed in a manner desirable to a customer.
However, Strauch, as modified by Massey, does not teach that the cutting device comprises a rotary blade cutting device.
	Wilson teaches an apparatus for manufacturing a capsule, comprising a rotary blade cutting device (the assembly of 70, 72, 74, and 76 – Fig. 3b) configured to cut excess sheet material (col. 5, lines 20-27). One of ordinary skill in the art, upon reading the teaching of Wilson, would have recognized that the cutting device of Wilson is analogous to the cutting device of Massey since they are both cutting devices that are used for removing excess material with the cutting device of Wilson providing the benefit of less mechanical stresses on the cutting device since it is not cyclically starting and stopping like the cutting device of Massey.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the cutting device of Strauch and Massey such that it comprised a rotary blade cutting device as taught by Wilson in order to reduce the mechanical stresses on the cutting device and thereby reduce the amount of maintenance required to operate the cutting device.

	Regarding claim 12, Strauch, as modified by Massey and Wilson, further discloses the holder (13 – Fig. 2, Strauch) for holding one or more capsule shells comprises a tray (see Fig. 2, the holder is in the form of a tray, Strauch).

	Regarding claim 19, Strauch, as modified by Massey and Wilson, further discloses a rejection station (the section of the apparatus in which the capsules are removed; para. 0030, lines 17-21, Strauch) at which any defective capsule is able to be removed (see note). Note that the section disclosed in para. 0030, lines 17-21 of Strauch, following the sealing station is interpreted as the rejection station since defective capsules are able to be removed from this section in addition to non-defective capsules.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422), Wilson (US 5187921), and Clarke (US 2012/0228317 A1).
	Regarding claim 10, Strauch teaches essentially all of the elements of the claimed invention in claim 9.
	However, Strauch, Massey, and Wilson does not expressly disclose the structure of the filling station.
	Clarke teaches a filling station (100 – Fig. 1) comprising one or more nozzles (110 – Fig. 1 and para. 0037) in fluid connection with a supply reservoir (104 – Fig. 1) of a liquid, wherein each nozzle is configured to dispense a predetermined volume of liquid to a respective shell (para. 0037). One of ordinary skill in the art, upon reading the teaching of Clarke, would have recognized that the filling station of Strauch is capable of being implemented as the taught by Clarke.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have implemented the filling station of Strauch, Massey, and Wislon as taught by Clarke since Strauch does not expressly disclose how the filling station is implemented and Clarke provides a known solution.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422), Wilson (US 5187921), and Saito (US 4947623).
	Regarding claim 17, Strauch, as modified by Massey and Wilson, teaches essentially all of the elements of the claimed invention in claim 9.
	However, Strauch, as modified by Massey and Wilson, does not expressly disclose the sealing station comprises a feed roller to drive the supply roll of the sheet material.
	Saito teaches an apparatus comprising a feed roller (3c – Fig. 1) to drive a supply roll (3b – Fig. 1) of a sheet material (col. 4, lines 10-14). One of ordinary skill in the art, upon reading the teaching of Saito, would have recognized that the feed roller improves the reliability of the apparatus by ensuring a proper amount of sheet material is being supplied.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the sealing station of Strauch, Massey, and Wilson to include a feed roller as taught by Saito in order to improve the reliability of the apparatus.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1) in view of Massey (US 6073422), Wilson (US 5187921), and Trilli (US 2018/0162572 A1).
	Regarding claim 18, Strauch, Massey, and Wilson discloses essentially all of the elements of the claimed invention in claim 9.
	However, Strauch, Massey and Wilson does not expressly disclose that the conveyor is a conveyor belt.
	Trilli teaches an apparatus comprising a conveyor (13 – Fig. 1) for transporting a holder (C – Fig. 1), wherein the conveyor comprises a conveyor belt (para. 0064). One of ordinary skill in the art, upon reading the teaching of Trilli, would have recognized that the conveyor belt of Trilli is analogous to the conveyor of Strauch since they both transport a holder along a path.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the conveyor of Strauch, Massey, and Wilson such that it was implemented as a conveyor belt as taught by Trilli since the conveyor of Strauch, Massey, and Wilson and the conveyor belt are art recognized equivalents.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US 2017/0283102 A1).
Regarding claim 14, Strauch discloses essentially all of the elements of the claimed invention in claim 13 respectively.
	However, Strauch does not expressly disclose the magnitude of the clearance.
	In this case, it is noted that the magnitude of the clearance is dependent on the size of the capsule and the amount of liquid to be filled into the capsule. It is further noted that any size of capsule can be provided for any amount of liquid to be filled into the capsule without conflicting with the disclosed invention of Strauch.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have provided a capsule sized such that the amount of liquid filled therein resulted in clearance of at least 0.4 mm or at least 0.5mm since it would have been obvious to use a capsule of any size.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.

	Regarding claim 13, applicant argues the following:
“The Examiner asserts that any region of a shell can constitute a pre-defined rupture region. However, none of the cited references teach that the end region of the shell comprises one or more lines of weakness or one or more stress concentrator elements to create a weakened region. Thus, Applicant respectfully submits that such independent claim is allowable in view of the cited prior art.”

However, as discussed in the rejection of claim 13 above, the capsule of Strauch has stress concentrator elements. Therefore, applicant’s argument is found to be not persuasive.

	Applicants remaining arguments have been considered but are moot because they do not pertain to the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/23/2022